Citation Nr: 0321555	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-47 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for herniated nucleus pulposus.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for post operative residuals of degenerative joint 
disease of the left knee from June 1, 1993 to September 16, 
1999.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for post operative residuals of degenerative joint 
disease of the left knee from November 1, 1999. 

4.  Entitlement to a disability evaluation in excess of 10 
percent for right knee strain prior to April 16, 1997.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for right knee strain from April 16, 1997.  

6.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person or 
on account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1979 to December 
1985.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Service connection for chondromalacia of the left patella 
joint was granted in a June 1986 rating decision.  A 10 
percent evaluation was assigned from December 18, 1985.  A 20 
percent evaluation was assigned from June 1, 1993 and a 30 
percent evaluation was assigned from November 1, 1999.   

Service connection for right knee strain was granted in a 
July 1991 decision.  A 10 percent evaluation was assigned 
from December 17, 1990.  An April 1998 rating decision 
assigned a 20 percent evaluation to the right knee disability 
from April 16, 1997.    

Service connection for herniated nucleus pulposus of the left 
L5-S1 disk with low back pain and left L5 radiculitis was 
granted in a June 1986 rating decision.  A 20 percent 
evaluation was assigned from December 18, 1985.  A July 1991 
rating decision assigned a 40 percent evaluation to the low 
back disability from December 17, 1990.  An October 1994 
rating decision assigned a 60 percent evaluation to the 
lumbar spine disability from March 23, 1993.  A July 1999 
rating decision reduced the disability evaluation for the 
service-connected lumbar spine disability to 40 percent from 
August 1, 1999.  However, an August 1999 rating decision 
restored a 60 percent evaluation to the service-connected 
lumbar spine disability from August 1, 1999.  

A March 2002 rating decision denied entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance of another person or on account of being 
housebound.    


FINDINGS OF FACT

1.  The service-connected herniated nucleus pulposus is 
principally manifested by complaints of severe low back pain 
with radiation of pain to the lower extremities, severe 
limitation of motion, and demonstrable muscle spasm with 
little intermittent relief which is productive of pronounced 
disability; vertebral fracture or complete bony fixation of 
the spine is not shown.    

2.  From June 1, 1993, the service-connected post operative 
residuals of degenerative joint disease of the left knee are 
principally manifested by complaints of pain, X-ray findings 
of degenerative joint disease of the left knee, and objective 
findings of limitation of flexion to 70 to 90 degrees, and 
limitation of extension to 5 to 25 degrees productive of 
functional loss of the left knee; there are objective 
findings of mild instability of the left knee.        

3.  Prior to April 16, 1997, the service-connected right knee 
strain was principally manifested by complaints of pain, X-
ray findings of degenerative joint disease of the right knee, 
and objective findings of limitation of flexion to 95 to 100 
degrees, and painful motion; there is no evidence of right 
knee instability.  

4.  From April 16, 1997, the service-connected right knee 
strain was principally manifested by complaints of pain, X-
ray findings of degenerative joint disease of the right knee, 
and objective findings of limitation of flexion to 40 to 110 
degrees, limitation of extension to 3 to 5 degrees, and mild 
instability of the right knee.  

5.  The veteran's service-connected disabilities consist of 
herniated nucleus pulposus evaluated as 60 percent disabling; 
depression and panic disorder evaluated as 50 percent 
disabling; post operative residuals and degenerative joint 
disease of the left knee evaluated as 30 percent and 10 
percent disabling; right knee strain evaluated as 20 percent 
and 10 percent disabling; hemorrhoids evaluated as zero 
percent disabling; and scar as a residual of an appendectomy 
evaluated as zero percent disabling.  The combined evaluation 
for the veteran's various service-connected disabilities is 
90 percent.     

6.  The veteran does not have a single service-connected 
disability rated or ratable as 100 percent disabling; nor is 
it shown that he is permanently confined to his home due 
solely to his service-connected disabilities. 

7.  The veteran has use of both feet and hands and he is able 
to dress and undress himself, keep himself ordinarily clean 
and presentable, feed himself, attend to the wants of nature, 
and to adjust his orthopedic appliances; the veteran is not 
bedridden or blind, and does not have a physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
inherent in his daily environment and he is not in need of 
regular aid and attendance due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Prior to and after September 23, 2002, the criteria for a 
disability evaluation in excess of 60 percent for herniated 
nucleus pulposus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5293 (in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).

2.  From June 1, 1993 to September 16, 1999, the criteria for 
a 30 percent disability evaluation for post operative 
degenerative changes of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

3.  From November 1, 1999, the criteria for a disability 
evaluation in excess of 30 percent for post operative 
degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

4.  From June 1, 1993, the assignment of a separate 10 
percent evaluation for instability of the left knee is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

5.  Prior to April 16, 1997, the criteria for a disability 
evaluation in excess of 10 percent for right knee strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2002).

6.  From April 16, 1997, the criteria for a disability 
evaluation in excess of 20 percent for right knee strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2002).

7.  From April 16, 1997, the assignment of a separate 10 
percent evaluation for instability of the right knee is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).

8.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of housebound status have not 
been met.  38 U.S.C.A. § 1114(l),(s) (2002); 38 C.F.R. 
§§ 3.350(b)(3)(i), 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied. 

The veteran was afforded eight VA examinations in 1992, 1996, 
1997, 1999, 2000, 2002, and 2003 to determine the nature, 
extent, and severity of the service-connected disabilities.  
He also underwent Magnetic Resonance Imaging and X-ray 
examination.  Pertinent VA treatment records were obtained.  
The RO made attempts to obtain all treatment records 
identified by the veteran.  The RO made attempts to obtain 
and associate with the claims folder treatment records from 
Dr. F., Dr. K., and the M. Hospital.  Treatment records from 
these health care providers were obtained.  The veteran also 
submitted multiple statements from Drs. K. and F. The veteran 
was afforded hearings before the RO in January 1995, October 
1999, and November 2002.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  In letters dated in May 1992, April 1993, February 
1994, October 1994, December 1995, September 1999, and 
January 2002, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  These letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In an April 2003 
supplemental statement of the case, the RO notified the 
veteran of the revised provisions of the rating criteria for 
disc disease, and gave the veteran another opportunity to 
submit additional evidence and argument.  The Board finds 
that the VA notified the veteran and the veteran's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
Board further finds that no reasonable possibility exists 
that any additional assistance would aid in substantiating 
the veteran's claims, since all identified evidence has been 
obtained by the VA and since the veteran has undergone 
extensive evaluation to determine the severity of his 
disabilities.    

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  

Rating Criteria for back disabilities

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.

Rating criteria for knee disabilities

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be assigned separate ratings under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

Criteria for special monthly compensation based upon the need 
for regular aid and attendance of another person or on the 
account of housebound status 

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2002). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (2002); 38 C.F.R. § 3.350 
(i) (2002).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

I.  Entitlement to a higher disability evaluation for 
herniated nucleus pulposus.  

The RO has rated the veteran's service-connected herniated 
nucleus pulposus as 60 percent disabling from March 23, 1993.  
The veteran's lumbar spine disability is rated under 
Diagnostic Code 5293.  

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for the lumbar spine disability was 
filed on March 23, 1993.  While this appeal was pending, the 
applicable rating criteria for intervertebral disc disease 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

In accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board has compared both versions of the rating criteria for 
intervertebral disc disease and has determined that the 
revised version of Diagnostic Code 5293 is more favorable to 
the veteran's claim, since the revised version offers the 
possibility of a rating in excess of 60 percent if the 
orthopedic and neurological manifestations of disc disease 
are rated separately.  Thus, in accordance with Karnas; 
supra, and VAOPGCPREC 3-2000, the Board will analyze the 
veteran's claim under the former version of the rating 
criteria for intervertebral disc disease before September 23, 
2002 and analyze the veteran's claim under the revised 
version of the rating criteria for intervertebral disc 
disease from September 23, 2002, the effective date of the 
amended regulations.    

Entitlement to a disability evaluation in excess 60 percent 
for the service-connected herniated nucleus pulposus 
disabling prior to September 23, 2002

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 60 percent 
for the service-connected herniated nucleus pulposus prior to 
September 23, 2002 under the former provisions of Diagnostic 
Code 5293 (in effect prior to September 23, 2002).    

As noted above, under the former provisions of Diagnostic 
Code 5293, a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  This is the maximum allowable 
disability evaluation under the former provisions of 
Diagnostic Code 5293.   

There is evidence of pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, and 
other neurological findings appropriate to the site of 
diseased disc with little intermittent relief.  

There is medical evidence of neurological symptoms 
appropriate to the site of the diseased disc.  A December 
1993 VA examination report indicates that the veteran had 
complaints of increasing pain in the back with radiation of 
pain down both legs.  The diagnosis was residual injury to 
the back and post-operative residual of lumbar laminectomies 
and lumbar spinal fusion, lumbosacral strain associated with 
nerve root irritation at L4, L5 and S1 and limitation of full 
range of motion of the lumbar spine, radiographic evidence of 
bone spurring at L4-L5 and L5-S1 levels and herniated disc 
not ruled out but possible at L5-S1.  It was noted that the 
veteran was scheduled for additional lumbar spine surgery in 
two weeks.  A December 1993 hospital operation report 
indicates that the veteran underwent a redo left L5 S1 
laminectomy and forminotomy, internal fixation of L4 to S1, 
left iliac bone graft, insertion of a bone graft stimulator, 
and bilateral lateral transverse process fusion at L4-5 and 
at L5-S1.  The postoperative diagnosis was some foraminal 
stenosis and bony spurring of scar tissue on the left side at 
L5 S1 and degenerative disease and instability at L4-5 and 
L5-S1.  An October 1994 VA examination report indicates that 
the veteran had complaints of pain radiating from the low 
back to his legs.  A September 1996 VA examination report 
reflects a diagnosis of post-operative herniated nucleus 
pulposus and degenerative joint disease with marked decreased 
range of motion and pain radiating into both legs.  X-ray 
examination revealed degenerative changes within the spine 
with narrowing of intervertebral disc space at L5-S1.  An 
April 1997 VA examination report indicates that the diagnosis 
was postoperative laminectomy times three of the lumbar spine 
secondary to herniated nucleus pulposus with degenerative 
disc disease at multi-levels in the lumbar spine, marked 
decreased range of motion and pain radiating into both legs.  
It was noted that the lumbar spine was very symptomatic at 
that time.  The examiner indicated that the veteran had an 
almost complete loss of function due to his low back.  An 
April 1999 VA examination report indicates that examination 
of the lumbar spine revealed forward flexion to 30 degrees, 
backward extension to 5 degrees.  The diagnosis was 
discogenic disease of the lumbosacral spine.  An October 2000 
VA examination report indicates that the impression was 
spinal disc disorder with restricted range of motion with 
evidence of moderate to severe fatigability due to chronic 
pain with instability of gait because of pain.  A February 
2002 VA examination report reflects an impression of severe 
chronic lower back pain with radiculopathy with evidence of 
severe fatigability with evidence of a moderate degree of 
incoordination due to the back disorder.   

The medical evidence dated since March 1993 indicates that 
the veteran had complaints of characteristic pain.  A 
September 1993 private medical records from the veteran's 
orthopedist indicates that the veteran reported having 
increased pain.  The orthopedist noted that the veteran was 
unable to sit for more than 15 to 20 minutes; he could not 
walk without using his cane.  A December 1993 VA examination 
report indicates that the veteran had complaints of 
increasing pain in the back with radiation of pain down both 
legs.  An October 1994 VA examination report indicates that 
the veteran had complaints of pain radiating from the low 
back to his legs.  A September 1996 VA examination report 
noted that the veteran's low back disability got 
progressively worse over the years and the veteran had three 
surgeries including a discectomy.  It was noted that the 
veteran was barely able to bend and he wore a back brace at 
all times.  He was unable to lift.  Prolonged walking and 
standing were very painful.  The diagnosis was post-operative 
herniated nucleus pulposus and degenerative joint disease 
with marked decreased range of motion and pain radiating into 
both legs.  An April 1997 VA examination report indicates 
that examination revealed that the examiner indicated that 
the veteran had an almost complete loss of function due to 
his low back.  It was noted that the veteran walked with a 
slow limping gait and he was in obvious pain.  In an April 
2000 statement, the veteran's orthopedist indicates that the 
veteran has severe low back pain, degenerative disease, 
stenosis, and bony spurring as well as chronic muscular 
strain.  An October 2000 VA examination report indicates that 
the veteran took Valium, Percocet, and Desipramine for the 
pain.  The impression was spinal disc disorder with 
restricted range of motion with evidence of moderate to 
severe fatigability due to chronic pain with instability of 
gait because of pain.  The February 2003 VA examination 
report notes that the veteran had severe chronic lower back 
pain.    

There is evidence of demonstrable muscle spasm and diminished 
ankle jerk.  A December 1993 VA examination report indicates 
that examination revealed moderate muscle spasm.  An October 
2000 VA examination report indicates that examination 
revealed severe tenderness and spasm of the paraspinal 
muscles of the lumbar spine.  The February 2002 VA 
examination report indicates that the veteran had severe 
paraspinal muscle spasm and depressed ankle reflexes.    

Based upon these findings, a 60 percent evaluation was 
assigned to the herniated nucleus pulposus from March 23, 
1993, the date of claim, under the former provisions of 
Diagnostic Code 5293.  The Board notes that the 60 percent 
evaluation is the maximum disability rating available under 
the former provisions of Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  
 
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court of 
Appeals for Veterans Claims (Court) determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  In the instant case, the 
veteran is receiving a 60 percent evaluation, which is the 
maximum allowable rating under Diagnostic Code 5293.  
Accordingly, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.  See Johnston, 
10 Vet. App. at 85. 

The Board has examined all other diagnostic codes pertinent 
to the lumbar spine.  Under Diagnostic Code 5285, in the case 
of residuals of a vertebra fracture, a 100 percent evaluation 
is assigned where there is cord involvement, and the veteran 
is bedridden, or requires long leg braces.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).  A 100 percent 
evaluation is assigned under Diagnostic Code 5286 when there 
is complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002).  

In the present case, there is no evidence that the veteran 
has a fracture of the vertebrae of the lumbar spine.  There 
is no evidence of cord involvement.  The veteran is not 
bedridden.  A February 2002 VA examination report indicates 
that the veteran was not bedridden.  The medical evidence 
shows that the veteran wears a knee brace; he does not wear 
long leg braces.  Thus, the Board finds that a higher rating 
under Diagnostic Code 5285 is not warranted.  

There is no evidence of complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of the major joints or without other joint involvement.  The 
medical evidence of record shows that the veteran has motion 
of the lumbar spine, although such motion is severely 
limited.  Thus, the Board finds that a higher rating under 
Diagnostic Code 5285 is not warranted.  

In summary, the Board finds that a disability evaluation in 
excess of 60 percent is not warranted for the service-
connected herniated nucleus pulposus from March 23, 1993 to 
September 22, 2002 under the former provisions of Diagnostic 
Code 5293 for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim, 
and the claim is denied.  

The Board notes that a disability evaluation greater than 60 
percent is not warranted for the service-connected herniated 
nucleus pulposus under the revised provisions of Diagnostic 
Code 5293 from September 23, 2002.      

As noted above, under the revised provisions of Diagnostic 
Code 5293, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
As noted above, a 60 percent evaluation is currently assigned 
to the service-connected lumbar spine disability.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 60 percent 
for service-connected herniated nucleus pulposus from 
September 23, 2002 under the revised provisions of Diagnostic 
Code 5293, if the chronic orthopedic and neurologic 
manifestations are evaluated separately.  

In the present case, the veteran's orthopedic manifestations 
are most appropriately rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  In the present 
case, a 40 percent evaluation is warranted under Diagnostic 
Code 5292, since the medical evidence shows that the veteran 
has severe limitation of motion of the lumbar spine due to 
the herniated nucleus pulposus.  The medical evidence of 
record shows that upon examination in March 2003, range of 
motion of the lumbar spine was flexion from zero to 15 
degrees and extension from zero to 10 degrees.   

The neurological manifestations are most appropriately rated 
under Diagnostic Code 8520, paralysis of the sciatic nerve, 
since the medical evidence shows that service-connected 
herniated nucleus pulposus causes denervation in the S1 
distribution.  A May 1989 EMG showed that the veteran had 
denervation mainly in the S1 distribution.  A December 1993 
VA examination report reflects a diagnosis of nerve root 
irritation at L4, L5 and S1.  

Under Diagnostic Code 8520, an 80 percent evaluation is 
assigned for complete paralysis of the sciatic nerve with 
foot dangle and drop, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  A 60 percent evaluation is assigned for 
incomplete paralysis of the sciatic nerve that is severe with 
marked muscular atrophy, a 40 percent evaluation is assigned 
for incomplete paralysis that is moderately severe, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis, and a 10 percent evaluation is assigned for mild 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).

The Board finds that two 10 percent evaluations are warranted 
for the neurological manifestations due to the service-
connected herniated nucleus pulposus.  The medical evidence 
shows that the neurological manifestations more closely 
approximate the criteria for a 20 percent evaluation, which 
is mild incomplete paralysis of the sciatic nerve.  The 
neurological manifestations consist primarily of pain.  A 
November 1999 VA examination report indicates that there was 
no evidence of atrophy or fasciculation in the paraspinal 
musculature.  Quadriceps and hamstring strength was 4/5.  
Iliopsoas strength was 4/5.  Deep tendon reflexes were 
patella 1+, and ankles 2+.  Sensation to light touch was 
intact and symmetrical bilaterally.  It is noted that the 
veteran reported that he continued to experience severe 
chronic back pain with radiation of pain to the lower left 
extremity to the level of the lateral malleolus.  A February 
2002 VA examination report indicates that the veteran had 
depressed ankle reflexes bilaterally.  The medical evidence 
does not reflect any other neurological symptoms or 
complaints.  
 
38 C.F.R. § 4.124 indicates that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2002).  
Thus, the Board finds that two 10 percent ratings are 
appropriate for the neurological manifestations due to the 
herniated nucleus pulposus under Diagnostic Code 8520.   

Disability evaluations in excess of 10 percent are not 
warranted under Diagnostic Code 8520.  There is no evidence 
of moderate incomplete paralysis.  The medical evidence 
indicates that there was no ankle clonus.  Strength in 
hamstrings and quadriceps was 4/5.  Ankle reflexes were 
depressed bilaterally.  There is no evidence of foot dangle 
or drop.  Active movement of the muscles below the knee was 
possible.  There is no evidence that flexion of the knee was 
weakened on a neurological basis.   

Pursuant to 38 C.F.R. § 4.25, when the 40 percent evaluation 
under Diagnostic Code 5292 is combined with two 10 percent 
evaluations under Diagnostic Code 8520, the resulting 
disability evaluation is 50 percent.  See 38 C.F.R. § 4.25 
(2002).  Thus, the Board concludes that a disability 
evaluation greater than 60 percent is not warranted for the 
herniated nucleus pulposus if this disability was evaluated 
under the revised provisions of Diagnostic Code 5293 from 
September 23, 2002.      

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 60 
percent is not warranted for the service-connected herniated 
nucleus pulposus from September 23, 2002.  The preponderance 
of the evidence is against the veteran's claim and the claim 
is denied.  

II.  Entitlement to a higher disability rating for the left 
knee disability 

The RO has rated the veteran's post operative residuals and 
degenerative joint disease of the left knee as 20 percent 
disabling under Diagnostic Code 5257 from June 1, 1993 to 
September 16, 1999 and as 30 percent disabling under 
Diagnostic Code 5261 from November 1, 1999.  Thus, the Board 
will analyze whether the veteran is entitled to a disability 
evaluation in excess of 20 percent disabling from June 1, 
1993 to September 16, 1999 and in excess of 30 percent from 
November 1, 1999.  See Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999) (the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period).  

Entitlement to a disability evaluation in excess of 20 
percent for the post operative residuals and degenerative 
joint disease of the left knee from June 1, 1993 to September 
16, 1999

The RO has rated the veteran's post operative residuals and 
degenerative joint disease of the left knee as 20 percent 
disabling under Diagnostic Code 5257 from June 1, 1993 to 
September 16, 1999.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in the 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board must consider which 
Diagnostic Code or Diagnostic Codes are most appropriate for 
application and provide an explanation for any such finding.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the post operative residuals and 
degenerative joint disease of the left knee are consistent 
with the rating criteria found in Diagnostic Codes 5003 and 
5260.  The evidence of record shows that the veteran's 
primary manifestation of the left knee disorder is 
degenerative arthritis with complaints of severe pain and 
findings of limitation of motion.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Codes 5003 and 5260.  Thus, the Board finds that 
Diagnostic Codes 5003 and 5260 are most appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  

In applying the law to the existing facts, the Board finds 
that the record demonstrates the requisite objective 
manifestations for a 30 percent disability under the 
provisions of Diagnostic Codes 5003 and 5260 when 
consideration is given to the functional loss of the left 
knee due to pain.  See 38 C.F.R. §§ 4.40, 4.45; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence shows that from June 1, 1993, to 
September 16, 1999, the veteran had decreased range of motion 
of the left knee with almost complete functional loss.  In an 
August 1993 statement, the veteran's orthopedist indicated 
that after the left knee arthroscopy in February 1993, the 
veteran improved from an objective standpoint but he still 
needed a cane to ambulate and he could not utilize the left 
leg which had only about 30 to 40 percent of strength 
compared to the right dominant side.  The diagnosis was 
degenerative arthritis of both knees, the left greater than 
the right, with severe chondromalacia patella.  An October 
1994 VA examination report notes that the veteran had 
degenerative joint disease of the left knee with decreased 
range of motion.  A September 1996 VA examination report 
indicates that the veteran had progressive knee pain.  
Examination of the left knee revealed that the knee was 
grossly tender.  There was minimal swelling.  Range of motion 
was zero degrees to 90 degrees.  An April 1997 VA examination 
report states that the left knee was tender upon examination.  
Range of motion was zero degrees to 95 degrees.  The examiner 
noted that there was almost complete loss of function due to 
knee pain.  The examiner indicated that the veteran walked 
with a slow limping gait and he was in obvious pain.  An 
April 1999 VA examination report reveals that the veteran 
wore a brace on his left knee.  Examination revealed 
swelling.  Range of motion was zero degrees to 70 degrees.  
The veteran had complaints of severe pain.   

The Board finds that a 30 percent evaluation is warranted for 
the left knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, when consideration is given to 38 C.F.R. §§ 4.40 
or 4.45 and DeLuca v. Brown 8 Vet. App. 202 (1995).  The 
Board notes that the functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Painful motion is limited motion even where motion 
is possible beyond the point where pain set in.  Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995).  

Under Diagnostic Code 5260, a 30 percent evaluation is 
warranted for limitation of flexion to 15 degrees.  In the 
present case, the Board notes that the veteran is able to 
flex his left knee beyond 15 degrees; he is able to flex his 
left knee to 70 to 90 degrees.  However, the medical evidence 
shows that the left knee pain due to the service-connected 
left knee disability causes almost complete loss of function 
of the left knee.  As noted above, the VA examiner who 
performed the April 1997 VA examination opined that there was 
almost compete loss of function due to the left knee pain.  
The medical evidence shows that the veteran's ability to walk 
was limited.  The evidence shows that the veteran walked with 
a slow, limping gait and he was in obvious pain.  In a July 
1999 statement, the veteran's private orthopedist indicated 
that the veteran was unable to stand for more than 5 to 10 
minutes at a time and he could not walk for more than 100 
yards or so.  Based upon these finings, the Board concludes 
that the functional loss due to pain causes additional range 
of motion loss in the left knee.  Thus, from June 1, 1993 to 
September 16, 1999, a 30 percent evaluation is warranted for 
the left knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, when consideration is given to 38 C.F.R. §§ 4.40 
or 4.45 and DeLuca; supra.  The 30 percent evaluation is the 
highest possible rating under Diagnostic Code 5260 and the 
Board finds that the 30 percent rating is appropriate since 
the veteran experiences almost complete functional loss due 
to pain from the service-connected left knee disability.  

The Board has explored the possibility of rating the 
veteran's left knee disability under a different diagnostic 
code.  The Board finds that a disability evaluation in excess 
of 30 percent is not warranted under Diagnostic Code 5261 
pertaining to limitation of extension of the knee.  The 
medical evidence shows that extension of the left knee is 
normal.  Thus, a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5261, 
limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  A disability evaluation in excess of 30 percent is 
possible under Diagnostic Code 5256, ankylosis of the knee.  
However, ankylosis of the left knee is not demonstrated, so 
application of this code is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The Board finds that a separate 10 percent evaluation is 
warranted for instability of the left knee under Diagnostic 
Code 5257, in addition to the 30 percent evaluation assigned 
under Diagnostic Codes 5003 and 5260.  See VAOPGCPREC 23-97.  
Review of the record reveals that there are findings of 
instability of the left knee in addition to the findings of 
painful motion and limitation of motion.  For instance, a 
September 1996 VA examination report indicates that the 
veteran wore a knee brace because his knee gave out 
frequently.  Examination of the left knee revealed gross 
evidence of global laxity.  An April 1997 VA examination 
report states that there was mild global ligamentous laxity.  
An April 1999 VA examination report reveals that the veteran 
wore a brace on his left knee.  The Board believes that these 
findings are indicative of additional disability of the left 
knee, characterized as instability, as contemplated under 
VAOPGCPREC 23-97.  Accordingly, the assignment of a separate 
10 percent evaluation for instability of the left knee under 
Diagnostic Code 5257 is warranted.

In summary, for the time period of June 1, 1993 to September 
16, 1999, a 30 percent disability evaluation is warranted for 
the left knee disability under Diagnostic Codes 5003 and 5260 
for the reasons and bases described above.  A separate 10 
percent disability evaluation is warranted for instability of 
the left knee under Diagnostic Code 5257.  The benefit sought 
on appeal is granted to that extent.   

Entitlement to a disability evaluation in excess of 30 
percent for the post operative residuals and degenerative 
joint disease of the left knee from November 1, 1999

The RO has rated the veteran's post operative residuals and 
degenerative joint disease of the left knee as 30 percent 
disabling under Diagnostic Code 5261 from November 1, 1999.  

The Board notes that under Diagnostic Code 5261, a 30 percent 
evaluation is assigned for limitation of extension to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the 
present case, the RO assigned a 30 percent evaluation under 
Diagnostic Code 5261 based upon findings of limitation of 
extension with consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
fatigability and pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, the medical evidence dated from November 
1, 1999 shows that the veteran has limitation of extension of 
the left knee that ranges from 5 degrees to 25 degrees.  The 
medical evidence of record reflects findings of painful 
motion, functional loss, and swelling.  An October 1999 
private medical record indicates that the veteran had severe 
knee pain.  A November 1999 VA examination report indicates 
that the veteran's gait was extremely antalgic.  The 
examination report notes that the veteran reported that he 
experienced severe chronic left knee pain and he was unable 
to walk up stairs.  An October 2000 VA examination report 
notes that the veteran reported having frequent steroid 
injections in his knees.  He could ambulate only for 
approximately 5 minutes at a very slow pace and with the use 
of a cane.  Examination revealed moderate swelling of the 
knees.  The examiner noted that the veteran was prone to 
exacerbations but it was not possible to predict the amount 
of dysfunction during flare-ups.  The March 2003 VA 
examination report indicates that the veteran had pain 
throughout the range of motion of the knees.  

Based upon the findings of limitation of extension of the 
left knee with consideration of the additional loss of range 
of motion and functional loss due to pain, the RO assigned 
the 30 percent evaluation under Diagnostic Code 5261.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5261.  In order for a disability evaluation 
in excess of 30 percent to be assigned under Diagnostic Code 
5261, extension of the left knee must be limited to 30 
degrees or more.  The medical evidence demonstrates that 
there is no limitation of extension of the left knee to 30 
degrees or more, even when pain and loss of function are 
considered.  The medical evidence shows that the veteran had 
extension that ranged from normal extension to 25 degrees.  
Thus, the Board concludes that a rating in excess of 30 
percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A disability evaluation in excess of 30 percent is possible 
under Diagnostic Code 5256, ankylosis of the knee.  However, 
ankylosis of the left knee is not demonstrated, so 
application of this code is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

A 30 percent evaluation is the highest rating available under 
Diagnostic Codes 5260, limitation of flexion, and Diagnostic 
Code 5257, other impairment of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5257.    

The Board also finds that a separate 10 percent evaluation is 
warranted from September 17, 1999 for instability of the left 
knee under Diagnostic Code 5257 in addition to the 30 percent 
evaluation assigned under Diagnostic Code 5261.  See 
VAOPGCPREC 23-97.  Review of the record reveals that for the 
time period from September 17, 1999, there are findings of 
instability of the left knee in addition to the limitation of 
motion and pain due to the degenerative joint disease of the 
left knee.  The November 1999 VA examination report indicates 
that the veteran reported experiencing frequent giving way of 
the knee, at least two or three times a day.  An October 2000 
VA examination report indicates that there were findings of 
mild laxity in the left knee.  The Board believes that these 
findings are indicative of additional disability of the left 
knee, characterized as instability, as contemplated under 
VAOPGCPREC 23-97.  That instability is deemed slight.  
Accordingly, the assignment of a separate 10 percent 
evaluation for instability of the left knee under Diagnostic 
Code 5257 is warranted.

In summary, from November 1, 1999, a disability evaluation in 
excess of 30 percent is not warranted for the post operative 
residuals and degenerative joint disease of the left knee 
under Diagnostic Code 5261, for the reasons and bases 
described above.  However, a separate 10 percent evaluation 
is warranted for instability of the left knee under 
Diagnostic Code 5257.  The appeal is granted to that extent.    

III.  Entitlement to a higher disability rating for the right 
knee strain 

The RO has rated the veteran's right knee strain as 10 
percent disabling under Diagnostic Code 5257 prior to April 
16, 1997, and as 20 percent disabling under Diagnostic Code 
5257 from April 16, 1997.  Thus, the Board will analyze 
whether the veteran is entitled to a disability evaluation in 
excess of 10 percent disabling prior to April 16, 1997 and in 
excess of 20 percent disabling from April 16, 1997.  See 
Fenderson; supra.  

Entitlement to a disability evaluation in excess of 10 
percent for right knee strain prior to April 16, 1997

The RO has rated the veteran's right knee strain as 10 
percent disabling under Diagnostic Code 5257 prior to April 
16, 1997.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the right knee strain is consistent with 
the rating criteria found in Diagnostic Codes 5003 and 5260.  
The Board notes that the April 1997 VA examination report 
indicates that the right knee strain, degenerative joint 
disease, and patellofemoral syndrome were secondary to 
favoring the left knee.  Thus, the veteran's degenerative 
joint disease of the right knee is considered service-
connected.  The evidence of record shows that the veteran's 
primary manifestation of the right knee disorder is 
degenerative arthritis with complaints of pain and findings 
of limitation of motion.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Codes 
5003 and 5260.  Thus, the Board finds that Diagnostic Codes 
5003 and 5260 are most appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5260.  

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected right knee strain under the 
provisions of Diagnostic Code 5003.  

Review of the record reveals that there are X-ray findings of 
degenerative arthritis of the right knee and evidence of 
painful motion.  X-ray examination dated in September 1992 
revealed minimal to moderate osteophyte formation in the 
right knee.  A May 1992 VA treatment record indicates that 
the veteran had fine crepitation and full range of motion.  A 
May 1993 VA treatment record notes that the veteran had 
crepitus of the right knee with full range of motion.  A May 
1993 statement by Dr. F. indicates that the veteran had 
degenerative joint disease of the right knee.  An October 
1994 X-ray examination reflects a diagnosis of moderate 
degenerative joint disease of the right knee.  The October 
17, 1994 VA examination report indicates that the veteran had 
right knee strain with decreased range of motion.  A 
September 1996 X-ray examination report reflects a diagnosis 
of advanced degenerative changes of the right knee.  There is 
evidence that the veteran had limitation of motion of the 
right knee.  The September 1996 VA examination report 
indicates that the veteran had limitation of flexion of the 
right knee to 100 degrees.  The diagnosis was right knee 
strain with mild decreased range of motion.   

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation and 
limitation of flexion to 45 degrees warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation and 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II (2002). 

The medical evidence of record dated prior to April 16, 1997 
shows that limitation of motion of the right knee is 
noncompensable since the veteran is able to flex beyond 60 
degrees and the veteran had normal extension of the right 
knee.  The limitation of motion due to the right knee 
disability is objectively confirmed by findings of swelling, 
crepitus and satisfactory evidence of painful motion.  Thus, 
the Board finds that the 10 percent evaluation under 
Diagnostic Code 5003 is appropriate and a higher evaluation 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran experienced pain on 
motion of the right knee.  The medical evidence shows that 
the veteran experiences painful motion due to the service-
connected right knee disability.  However, the Bored notes 
that the veteran is already being compensated for painful 
motion and limitation of motion under the provisions of 
Diagnostic Code 5003.  The Board finds that the evidence of 
record establishes that the veteran's right knee disability 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45. 

However, the Board finds that a separate 10 percent 
evaluation is not warranted for the right knee disability 
prior to April 16, 1997, under VAOPGCPREC 23-97 and 9-98, in 
addition to the 10 percent evaluation assigned under 
Diagnostic Code 5003.  The medical evidence of record shows 
that there are no findings of instability of the right knee 
prior to April 16, 1997.  Accordingly, the assignment of a 
separate 10 percent evaluation for instability of the right 
knee under Diagnostic Code 5257 is not warranted prior to 
April 16, 1997.      

In summary, prior to April 16, 1997, a disability evaluation 
in excess of 10 percent for the service-connected right knee 
strain is not warranted for the reasons and bases described 
above.  The preponderance of the evidence is against the 
claim, and the claim is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for right knee strain from April 16, 1997

The RO has rated the veteran's right knee strain as 20 
percent disabling under Diagnostic Code 5257 from April 16, 
1997.  As discussed above, the Board finds that the service-
connected right knee strain is consistent with the rating 
criteria found in Diagnostic Code 5003 and 5260.  The 
evidence of record shows that the veteran's primary 
manifestation of the right knee disorder is degenerative 
arthritis with complaints of severe pain and findings of 
limitation of motion.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Codes 
5003 and 5260.  Thus, the Board finds that Diagnostic Codes 
5003 and 5260 are most appropriate.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 5003 and 5260.  

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the service-connected right knee strain under the 
provisions of Diagnostic Codes 5003 and 5260.   

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

The medical evidence of record dated from April 16, 1997, 
shows that flexion of the right knee ranged from 40 degrees 
to 105 degrees.  The April 16, 1997 VA examination report 
shows that the right knee was tender.  Range of motion was 
zero to 95 degrees.  The examiner noted that the veteran had 
a slow limping gait and he was in obvious pain.  The examiner 
noted that there was a complete loss of function of the 
knees.  An April 1999 VA examination report indicates that 
the range of motion of the right knee was zero to 40 degrees.  
A November 1999 VA examination report notes that there was 
mild tenderness to palpation.  Range of motion was zero to 
105 degrees.  Gait was extremely antalgic.  An October 2000 
VA examination report indicates that the veteran had moderate 
swelling of the right knee.  The examiner indicated the 
veteran was prone to exacerbations but it was not possible to 
predict the amount of dysfunction during the flare-up.  An 
October 2002 VA examination report notes that the veteran had 
minimal tenderness over the medial joint line and there was 
range of motion from 3 degrees to 110 degrees with severe 
pain at extremes.  A March 2003 VA examination report shows 
that the range of motion of the right knee was zero to 45 
degrees with pain.   

The Board finds that a 20 percent evaluation is appropriate 
under Diagnostic Codes 5003 and 5260 when consideration is 
given to 38 C.F.R. §§ 4.40 or 4.45 and DeLuca v. Brown; 
supra.  Under Diagnostic Code 5260, a 10 percent evaluation 
is warranted for limitation of flexion to 45 degrees.  In the 
present case, the Board notes that upon the March 2003 VA 
examination, the veteran had limitation of flexion of the 
right knee to 45 degrees with pain.  The Board finds that an 
additional 10 percent rating is warranted when consideration 
is given to the functional loss due to pain due to the 
service-connected right knee disability.  The medical 
evidence shows that the veteran's ability to walk was 
limited.  The medical evidence shows that the veteran walked 
with a slow, limping gait and he was in obvious pain.  In a 
July 1999 statement, the veteran's private orthopedist 
indicated that the veteran was unable to stand for more than 
5 to 10 minutes at a time and he could not walk for more than 
100 yards or so.  The November 1999 VA examination report 
indicates that the veteran had an extremely antalgic gait.  
The March  2003 VA examination report indicates that the 
veteran walked with difficulty.  Based upon these findings, 
the Board concludes that the functional loss due to pain is 
comparable to additional loss of motion in the left knee.  
Thus, an additional 10 percent evaluation is warranted for 
the right knee disability when consideration is given to 
38 C.F.R. §§ 4.40 or 4.45 and DeLuca v. Brown; supra.  Thus, 
the Board finds that a 20 percent evaluation and no higher is 
warranted under Diagnostic Code 5260 when consideration is 
given to the additional loss of motion due to functional loss 
and pain from the service-connected right knee disability.  

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  The Board finds that a disability evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5261 
pertaining to limitation of extension of the knee.  The 
medical evidence shows that extension of the right knee 
ranged from five degrees to normal extension.  The veteran 
had normal extension of the right knee upon VA examination in 
March 2003.  Thus, a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A disability 
evaluation in excess of 20 percent is possible under 
Diagnostic Code 5256, ankylosis of the knee.  However, 
ankylosis of the right knee is not demonstrated, so 
application of this code is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The Board finds that from April 16, 1997, a separate 10 
percent evaluation is warranted for instability of the right 
knee under Diagnostic Code 5257, in addition to the 20 
percent evaluation assigned under Diagnostic Codes 5003 and 
5260.  See VAOPGCPREC 23-97.  Review of the record reveals 
that from April 16, 1997, there are findings of instability 
of the right knee in addition to the findings of painful 
motion and limitation of motion.  For instance, the April 16, 
1997 VA examination report shows that there was mild 
ligamentous laxity.  An October 2000 VA examination report 
indicates that the laxity of the joints was mild to moderate.  
The Board believes that these findings are indicative of 
additional disability of the right knee, characterized as 
instability, as contemplated under VAOPGCPREC 23-97.  
Accordingly, the assignment of a separate 10 percent 
evaluation for mild instability of the right knee under 
Diagnostic Code 5257 is warranted.

In summary, for the time period from April 16, 1997, a 
disability evaluation in excess of 20 percent is not 
warranted for the right knee disability under Diagnostic 
Codes 5003 and 5260 for the reasons and bases described 
above.  A separate 10 percent disability evaluation is 
warranted for instability of the right knee under Diagnostic 
Code 5257 from April 16, 1997.  The benefit sought on appeal 
is granted to that extent.   

IV.  Entitlement to special monthly compensation based upon 
the need for the regular aid and attendance of another person 
or on account of housebound status.  

The veteran contends that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person or on account of housebound 
status due to his service-connected disabilities.  

In an April 2000 statement, Dr. K., the veteran's 
orthopedist, indicated that the veteran was severely limited 
due to his low back pain and due to problems with his foot, 
ankle, and knees.  Dr. K. stated that the veteran was unable 
to stand or walk for more than several minutes at a time and 
he used a cane at all times, even in his own home.  It was 
noted that the veteran had difficulty getting in or out of a 
car.  Dr. K. indicated that for all intents and purposes, the 
veteran was housebound at that time.  Dr. K. noted that the 
veteran was only able to get up with assistance and get into 
a car for short trips only with maximum assistance.  The 
veteran was unable to reach, lift, bend or twist or care for 
his own home or do anything out of his home.  Dr. K. 
indicated that the veteran was on narcotic medication all 
day.    

A February 2002 VA examination report reveals that the 
veteran had a history of low back pain status post five 
surgeries.  He was in chronic pain.  He used Percocet, 
Duragesic patch, and Thallium to alleviate his symptoms.  The 
veteran ambulated with the help of a cane.  He used a back 
brace and a knee brace.  The veteran lived in a two-story 
townhouse.  He had a sliding or electric seat that brought 
him up and down.  He had difficulty with almost all 
activities including bending, pushing, turning, and twisting.  
He did not drive.  He stated that he was dependent upon his 
daughter for cooking, cleaning, laundering, and shopping.  
The townhouse association did outside maintenance of his 
home.  The veteran was able to transfer at that point.  He 
could walk about 200 yards at a stretch without sitting down.  
The diagnostic impression was severe chronic lower back pain 
with radiculopathy with evidence of severe fatigability with 
evidence of a moderate degree of incoordination due to his 
back condition.  The examiner indicated that it was clear 
that the veteran required some assistance around the home at 
least 2 to 4 hours would be helpful in regards to activities 
such as cooking, cleaning, laundering, and shopping.  The 
examiner indicated that the veteran was not bedridden at that 
point but these simple tasks would assist in improving the 
quality of his life.  The examiner stated that the veteran's 
condition was permanent and will likely progress with time.  
The examiner indicated that it was impossible to predict the 
amount of dysfunction in the future.   

A March 2003 VA examination report indicates that the veteran 
continued to have intractable severe lower back pain as well 
as degenerative joint disease of the knees.  It was noted 
that the veteran had difficulty walking more than 100 feet.  
The examiner noted that the veteran walked with a cane and he 
was on very potent medications, including Percocet, Fentanyl 
patch, and Valium.  The veteran was unable to clean his own 
house.  He had to have someone drive him because of the 
sedative qualities of his medications plus all his other 
pain.  The veteran was to ambulate, as stated, to 50 to 100 
feet with difficulty with the help of a cane.  The impression 
was severe chronic pain.  The examiner noted that the veteran 
clearly required some level of home health care and three to 
four hours a day would be helpful in preparation or cooking 
and cleaning.  

After careful review of the record, the Board finds that 
entitlement to special monthly compensation based on the need 
for aid and attendance of another person is not warranted.  
The Board acknowledges that, as a result of the veteran's 
various service-connected disabilities, the veteran currently 
experiences severe impairment.  However, he is not blind.  He 
does not have anatomical loss or loss of use of both feet or 
one hand and one foot due exclusively to his service-
connected disabilities.  As discussed above, the veteran is 
still able to ambulate despite the impairment of his lumbar 
spine and knee disabilities.  The veteran has use of both of 
his feet.  The February 2002 and March 2003 VA examination 
reports indicate that the veteran ambulated with the help of 
a cane.  The February 2002 VA examination report indicates 
that the veteran could walk 200 yards without sitting down.  
The March 2003 VA examination report indicates that the 
veteran was able to walk, although he had difficulty.     

The evidence of record shows that the veteran is not 
permanently bedridden due to his service-connected 
disabilities.  The evidence of record shows that the veteran 
is not required to remain in bed due to his disabilities.  
See 38 C.F.R. § 3.352(a).  As noted above, the examiner who 
performed the February 2002 VA examination indicated that the 
veteran was not bedridden at that point.  

The medical evidence shows that the veteran is not so 
helpless as to need regular aid and attendance of another 
person.  The medical evidence of record shows that the 
veteran is able to perform personal functions.  At the 
November 2002 RO hearing, the veteran stated that he could 
attend to the wants of nature.  The March 2002 VA psychiatric 
examination report indicates that the veteran was casually 
groomed.  There is no medical evidence that the veteran is 
unable to feed himself although the evidence shows that the 
veteran needed assistance with cooking and shopping for food.  
There is no evidence that the veteran has loss of 
coordination of the upper extremities.  The medical evidence 
of record shows that the veteran was able to adjust the back 
and knee braces on his own.  The medical evidence further 
shows that the veteran does not have the incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect the veteran from hazards or angers inherent 
in the environment.  The February 2002 VA psychiatric 
examination report indicates that the veteran had diagnoses 
of major depression and panic disorder in partial remission 
and a Global Assessment of Functioning score of 50 was 
assigned.  The Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.), p. 32).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 50 is indicative of serious impairment, not 
incapacity.  The examiner indicated that the veteran was 
competent.  

The evidence of record does show that the veteran was 
dependent upon others for cooking, cleaning, laundering, and 
shopping.  The medical evidence shows that the veteran 
required some assistance around the home to improve the 
quality of his life.  At the hearing before the RO in 
November 2002, the veteran indicated that his brother and 
sister cook for him and take care of his house.  The veteran 
is unable to drive.  The examiner who performed the February 
2002 VA examination indicated that at least 2 to 4 hours of 
assistance a day would be helpful in regards to activities 
such as cooking, cleaning, laundering, and shopping.  The 
examiner indicated that the veteran was not bedridden at that 
point but these simple tasks would assist in improving the 
quality of his life.  The March 2003 VA examination report 
indicates that the examiner indicated that the veteran 
clearly required some level of home health care and three to 
four hours a day would be helpful with preparation of food or 
cooking and cleaning.    

The medical evidence does show that the veteran needs 
assistance with cooking, cleaning, shopping, and driving.  
However, these functions are not among the enumerated factors 
in the provisions of 38 C.F.R. § 3.352(a).  The need for such 
assistance with cooking, cleaning, shopping, and driving does 
not establish eligibility for aid and attendance under 38 
C.F.R. § 3.352(a).  See also Turco v. Brown, 9 Vet. App. 222 
(1996).   The Board finds that none of the enumerated factors 
in the provisions of 38 C.F.R. § 3.352(a) have been found to 
exist.  The Board finds that the evidence establishes that 
the veteran is not so helpless as to need regular aid and 
attendance.  Consequently, special monthly compensation based 
on the need for the regular aid and attendance of another 
person is not warranted.
 
As regards entitlement to housebound benefits, current law 
and regulations require that the veteran must have one 
permanent disability rated or ratable as 100 percent 
disabling, in addition to other requirements.  

In the present case, service connection is in effect for 
herniated nucleus pulposus evaluated as 60 percent disabling; 
depression and panic disorder evaluated as 50 percent 
disabling; post operative residuals and degenerative joint 
disease of the left knee evaluated as 40 percent disabling 
(combined rating); right knee strain evaluated as 30 percent 
disabling (combined rating); hemorrhoids evaluated as zero 
percent disabling; and scar as a residual of an appendectomy 
evaluated as zero percent disabling.  The combined evaluation 
for the veteran's various service-connected disabilities is 
90 percent.  He has been in receipt of a total disability 
rating based upon individual unemployability from September 
1, 1994.   

Review of the record clearly shows that the veteran does not 
have one disability rated as 100 percent disabling.  For 
purposes of entitlement to special monthly compensation based 
on housebound status, consideration of a total disability 
rating based on individual unemployability is not permitted.  
See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
Furthermore, the evidence of record demonstrates that the 
veteran's service-connected disabilities, in and of 
themselves, do not confine the veteran to his home.  Although 
Dr. K. indicated that for all intents and purposes, the 
veteran was housebound, the evidence of record shows that the 
veteran is not substantially confined to his home.  The 
evidence shows that the veteran is unable to drive, but he is 
able to leave the confines of his home for short car trips if 
another person drives.  The record shows that the veteran is 
able to report to medical appointments and examinations.  He 
is able to ambulate.  Consequently, special monthly 
compensation based on housebound status is not warranted.

In summary, special monthly compensation based on the need 
for the regular aid and attendance of another person or based 
on housebound status is not warranted for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied. 


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for herniated nucleus pulposus is denied.  

Entitlement to a 30 percent evaluation for post operative 
degenerative changes of the left knee is granted from June 1, 
1993 to September 16, 1999, subject to regulations governing 
the payment of monetary awards.  
 
Entitlement to a disability evaluation in excess of 30 
percent for post operative degenerative changes of the left 
knee from November 1, 1999 is denied.  

Entitlement to a separate 10 percent evaluation for 
instability of the left knee is granted from June 1, 1993, 
subject to regulations governing the payment of monetary 
awards.

Entitlement to a disability evaluation in excess of 10 
percent for right knee strain prior to April 16, 1997 is 
denied.  

Entitlement to a disability evaluation in excess of 20 
percent for right knee strain from April 16, 1997 is denied.  

Entitlement to a separate 10 percent evaluation for 
instability of the right knee is granted from April 16, 1997, 
subject to regulations governing the payment of monetary 
awards.

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of housebound status is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

